Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 4,7-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 4,8 and 9, applicant refers to “additional material” which is unclear and indefinite since there has been recited “a dissolvable material” and “an injected material” and therefore it is not clear which material applicant is referring too.  
Applicant argues that the additive material is recited in paragraph 0031 of the instant applicant.  However, see paragraph 0031 (reproduced below), in this paragraph applicant is referring to additional materials added “After dissolution of the solid support 114”.  Therefore, applicant appears to be trying to claim the sole layer at two different stages (i.e. stage one: having a solid support; and stage two: which is after the solid support is dissolved), making the scope of the claim 4 unclear and indefinite.  Regarding claims 8-9, they depend from claim 6 which is directed to “An assembly comprising…a first layer of the plurality of layers comprising…solid supports” and claims 8-9 appear to be trying to claim the first layer “After dissolution of the solid support 114” and therefore, like claim 4, applicant is claiming the first layer at two different stages, making the scope of claims 8-9 unclear and indefinite.

    PNG
    media_image1.png
    141
    776
    media_image1.png
    Greyscale

With respect to claim 7, it is not clear what additional structure is being defined.  The phrase “upon dissolution of the respective solid support” and “through which the respective injection material was received” appears to be a method step and/or applicant is trying to define the assembly at two different stages (i.e. as a solid support verses after the solid support has been dissolved).  Either way the scope of the claim can’t be determined.  The assembly of claim 6 which comprises “solid supports” is not further being defined by the limitation in claim 7.  Basically, claim 6 is claiming the “solid supports” and claim 7 appears not to be claiming the “solid supports”, inasmuch as the solid supports have been dissolved per claim 7.  Applicant is trying to claim “an additional material” which only exist after the “solid supports” are dissolved.
In claim 13, the phrase “wherein the first material is different from the second material” is unclear and indefinite.  The first and the second material have only been previously functionally recited (i.e. the language, “to inject a first material” and “to inject a second material”, in claims 12 and 13, is not positively reciting these materials) and therefore it is not if applicant is claiming the first and second materials.  The injection element (syringe 706) and the second injection element (another syringe 706) has been properly claimed as part of the assembly but the materials within the syringes has not.
Claims 4,7,8,9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4385024 (Tansill).

Regarding claim 5, the language “to be attached as part of a plurality of layers of layers in a sole…” is functional.  The sole as taught is capable of being attached to a plurality of layers.   Moreover, see figure 4 which shows a lower outsole layer in addition the container (10) and see col. 6, lines 60-64 which teaches an insole is affixed to the top of the container 10.  Therefore, Tansill teaches these layers which only have been functional recited.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0031170 (Chi).
Regarding claims 1-2, Chi teaches a sole layer for a footwear having structure as claimed, comprising: a housing structure (see figure 10); a cell in the housing structure (the outer peripheral wall defining the structure in figure 10 shows at least one cell); a solid support having a lattice shape (see walls 354l in 
With regard to the functional language (i.e. “wherein a dissolution of the dissolvable material in a presence of the injected material is to dissolve the solid support”, claim 1), this language is purely functional inasmuch as “the injected material” has only been previously functionally recited.  Since Chi has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.
With regard to claim 3 and “a second cell”, the structure (as shown in figure 10) as taught by Chi could be considered one cell or could divided in half with half of the structure represents one cell and the other half represents a second cell.  Each of the cells has inlets (apertures 355) and therefore has all the structure as claimed.
With regard to claim 4, the “injection material” has only been functional recited and therefore claim 4 doesn’t add any further structure to the claimed shoe sole.  Regardless, the sole as taught by Chi is inherently capable of receiving additional material.
Regarding claim 5, the language “to be attached as part of a plurality of layers of layers in a sole…” is functional.  The sole as taught is capable of being attached to a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tansill ‘024 in view of US 5996254 (Goven).
Regarding claims 3-4, Tansill teaches a sole layer for a footwear (see the rejection above for details) except for a second cell with a second inlet (24).  Goven teaches an inflatable sole system wherein the sole is divided into multiple of individual cells and each with an inlet (24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole layer of Tansill to include multiple cells and each with inlets, as taught by Goven, to provide additional cells to enable select comfort at each particular section of the wearer’s foot.  With regard to claim 4, the “injection material” has only been functional recited and therefore claim 4 doesn’t add any further structure to the claimed shoe sole.  The sole taught by the combination above is inherently capable of satisfying all of the functional language.
Regarding claim 6, Tansill teaches an assembly comprising: a footwear comprising a sole including a plurality of layers [insole (see col. 6, lines 60-64 which container layer (e.g. 10,20,30,70 (not labeled in figures 17-18) and 80); and an outer sole (see outer sole layer below 10 in figure 4)], a first layer (container layer) of the plurality of layers; a solid support (e.g. frangible hollow tubes as shown in figures 17-18 and bubbles 81 as shown in figures 19 and 20 which contain a curable agent; and see col. 4, lines 37-48) inside the cell to maintain a shape of the cell, the solid support is formed  of a dissolvable material (structure is made out of frangible material which will ruptured and/or break down (therefore dissolve); see col. 6, lines 1-21 and col. 10, lines 4-50); and an inlet (21; see figures 6,9 and 10) to the cell to receive an injected material (curable material), wherein a dissolution of the dissolvable material (i.e. the frangible material of the solid support) in a presence of the injected material (curable material) is to dissolve the solid support.  
Tansill lacks teaching having plural cells, with inlets in each cell.  Goven teaches an inflatable sole system wherein the sole is divided into multiple of individual cells and each with an inlet (24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Tansill to include multiple cells and each with inlets, as taught by Goven, to provide additional cells to enable select comfort at each particular section of the wearer’s foot.  With regard to all of the functional language (last paragraph of claim 6 and in claims 7-9 and 11), all of the functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying 
With regard to claim 10, Goven teaches the inlet (24 having a self-sealing membrane (27a,27b,27c,27d; see figures 5-6) wherein the fluid is introduced by a syringe (28; see figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the inlets of the cells of the assembly as taught above, to be self-sealing membranes, to facilitate inflating and deflating of the cells.
With regard to claim 12, Tansill teaches an injection kit (pump P, hose 22; etc.; see figures 6-7) having an injection element (pump) to inject a material (at least see col. 7, lines 21-23 of Tansill).  The kit as taught by the combination above is inherently capable of injecting a first material after the solid support in the first cell has been dissolved.

With regard to “the first material is different form the second material”, claim 13, these materials having not been claimed and therefore this limitation is moot.  The pump as taught above is capable of injecting different material into the sole layer of the assembly.  Moreover, in the event that the first and second materials are being claimed, Goven teaches the cells could be filled “with air or a fluid”; see col. 3, lines 59-60 of Goven. 
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s), as applied to claims 1 and 6, respectively above, and further in view of US 2015/0366289 (Rustam).
Rustam teaches how typical in the art it is to use polyvinyl alcohol for sole structure, see paragraph 0059, which list a plurality of materials used in footwear sole structure including “polyvinyl alcohols”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole layer as taught above to be made out of polyvinyl alcohol inasmuch as it old and conventional in the art to use such structure.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and .  
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s), as applied to claims 1 above, and further in view of US 2435131 (Desbiens).
Desbiens teaches a shoe sole wherein the structure comprises non-hydrated silica gel crystals 8; see col. 2, line 20 and col. 1, lines 3-6.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole layer as taught above for the solid structure to comprise a non-hydrated silica gel crystals, as taught by Desbiens, to absorb perspiration from the feet.
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s), as applied to claims 1 above, and further in view of US 4471538 (Pomeranz).
Pomeranz teaches a shoe sole (see figures 1 and 3) wherein the structure comprises sodium chloride; see col. 2, lines 57-59.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sole layer as taught above for the solid structure to comprise a sodium chloride, as taught by Desbiens, to provide increase shock absorption.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Rejection under 112(b)
Applicant argues:

    PNG
    media_image2.png
    252
    664
    media_image2.png
    Greyscale

	In response, Applicant argues that the additive material is recited in paragraph 0031 of the instant applicant.  However, see paragraph 0031 (reproduced below), in this paragraph applicant is referring to additional materials added “After dissolution of the solid support 114”.  Therefore, applicant appears to be trying to claim the sole layer at two different stages (i.e. stage one: having a solid support; and stage two: which is after the solid support is dissolved), making the scope of the claim 4 unclear and indefinite.  Regarding claims 8-9, they depend from claim 6 which is directed to “An assembly comprising…a first layer of the plurality of layers comprising…solid supports” and claims 8-9 appear to be trying to claim the first layer “After dissolution of the solid support 114” and therefore, like claim 4, applicant is claiming the first layer at two different stages, making the scope of claims 8-9 unclear and indefinite.	

    PNG
    media_image3.png
    176
    970
    media_image3.png
    Greyscale


	Regarding claim 7, applicant argues:

    PNG
    media_image4.png
    158
    661
    media_image4.png
    Greyscale

	In response, it is not clear what additional structure is being defined in claim 7.  The phrase “upon dissolution of the respective solid support” and “through which the respective injection material was received” appears to be a method step and/or applicant is trying to define the assembly at two different stages (i.e. as a solid support verses after the solid support has been dissolved).  Either way the scope of the claim can’t be determined.  The assembly of claim 6 which comprises solid supports is not further being defined by the limitation in claim 7.  Basically, claim 6 is claiming the “solid supports” and claim 7 appears not to be claiming the “solid supports”, inasmuch as the solid supports have been dissolved per claim 7.  Applicant is trying to claim “an additional material” which only exist after the “solid supports” are dissolved.


    PNG
    media_image5.png
    217
    663
    media_image5.png
    Greyscale

	In response, the first and the second material have only been previously functionally recited (i.e. the language, “to inject a first material” and “to inject a second material”, in claims 12 and 13, is not positively recited these materials) and therefore it is not if applicant is claiming the first and second materials.  The injection element (syringe 706) and the second injection element (another syringe 706) has been properly claimed as part of the assembly but the materials within the syringes have not.  The injection elements are the syringes and not the materials as argued.
Rejection under 112(d)
Applicant argues:

    PNG
    media_image6.png
    189
    661
    media_image6.png
    Greyscale

In response, these claims are being rejection under 35 USC 112(d) which states:

    PNG
    media_image7.png
    95
    773
    media_image7.png
    Greyscale


Rejection under 102 over Tansill
	Applicant argues:

    PNG
    media_image8.png
    568
    664
    media_image8.png
    Greyscale

	In response, the examiner has reviewed the specification and finds no special definition of how the term “dissolving” shall be defined in the claims.  Therefore, in this regard it is well settled that during patent examination, claims must be interpreted as broadly as their terms reasonably allow without reading any limitations from the 

    PNG
    media_image9.png
    507
    656
    media_image9.png
    Greyscale

Therefore, the rupture and the breakdown of the bubbles 81 and the frangible hollow tubes, respectively, as taught by Tansill, satisfy the definitions of 1a and 1b.
Rejection under 102 over Chi
	Applicant argues:

    PNG
    media_image10.png
    282
    661
    media_image10.png
    Greyscale

	In response, it is true that Chi doesn’t specifically teach the solid support (walls 354 which make up of the lattice support) being a dissolvable material that is to dissolve in the presence of injected material injected into the cell through an inlet.  But the fact is the structure taught by Chi is made up of elastomeric material (see paragraph 0004) and has an inlet and therefore has all the structure as claimed (see the rejection above) and is inherently capable of performing the functional language as claimed.  All of the functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  The law of anticipation does not require that an anticipatory reference teach what the applicant is claiming or has disclosed, but only that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 871 (Fed Cir. 1983).   Furthermore, it is only necessary that the reference include structure capable of performing the recited function in order to meet the functional limitations of a claim.  See 
	Applicant argues:

    PNG
    media_image11.png
    217
    660
    media_image11.png
    Greyscale

	In response, as demonstrated above, the examiner is not disregarding this language.  The examiner has a reasonable basis for concluding that the functional language limitation asserted to be critical for establishing novelty may, in fact, be an inherent characteristic of the prior art, the burden shifts to appellant to prove that the prior art does not possess the characteristic relied upon.  See In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971); In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  Also see In re Spade, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990) and In re Best, 562 F.2d 1252, 195 USPQ (CCPA 1977).  In the present instance, applicant merely argues that Chi does not possess the claimed characteristics.  Attorney 
	With regard to claim 16, applicant argues “Rustam is in the context of a material sued for an inlay portion 32 and a base portion 30 as shown in fig. 8 of Rustam” and that the “inlay portion 32 and base portion 30 were to dissolve, that would render the footwear of Rustam inoperable for its intended use.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Rustam is merely being cited to display how typical in the art the use of polyvinyl alcohol for sole structures is.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With regard to claims 17 and 18 applicant has similar arguments with regard to claim 16 above.   Moreover, with regard to these materials defined in claims 16-18, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the .  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556